      9:21-cv-00135-DCN          Date Filed 01/13/21       Entry Number 1       Page 1 of 2


                         IN THE UNITED STATES DISTRICT COURT

                               DISTRICT OF SOUTH CAROLINA

                                      BEAUFORT DIVISION

 ELIZABETH FRAZIER,                              )
                                                 )               Civil Action No. 9:21-cv-00135-DCN
                Plaintiff,                       )
         vs.
                                                 )            NOTICE OF REMOVAL
 DOLGENCORP, LLC D/B/A DOLLAR                    )
 GENERAL, D/B/A DOLLAR GENERAL                   )
 STORE NO. 09450, MICHAEL ZACZEK                 )
 AND CANDY BERMEJO,                              )
                                                 )
                Defendants.                      )


TO:    WARREN R. LOKEY, ESQUIRE AND J. LOGAN HOLMES, ESQUIRE, ATTORNEY
       FOR PLAINTIFF:

       YOU WILL PLEASE TAKE NOTICE that the Defendant, Dolgencorp, LLC D/B/A

Dollar General, D/B/A Dollar General Store No. 09450, removes the above-captioned case from

the Circuit Court of Jasper County, South Carolina, into the United States District Court, District

of South Carolina, Charleston Division. This removal is proper on the following grounds:

       1.      A civil action has been commenced and is now pending in the Circuit Court of

Jasper County, State of South Carolina, styled Elizabeth Frazier vs. Dolgencorp, LLC d/b/a

Dollar General, d/b/a Dollar General Store No. 09450, Michael Zaczek and Candy Bermejo,

Civil Action Number 2020-CP-27-00644.

       2.      This action is one in which the United States District Courts have original

jurisdiction, because the action involves a controversy which is wholly between citizens and/or

entities of different states, in that upon information and belief, the Plaintiffs were at the time of

the commencement of this action, and still are, citizens of the State of South Carolina. The
      9:21-cv-00135-DCN           Date Filed 01/13/21     Entry Number 1       Page 2 of 2


Defendants were at the time incorporated with its principal place of business in a State other than

South Carolina or reside in a State other than South Carolina.

       3.        The Defendant is entitled to removal of the aforesaid action to this Court because

complete diversity of citizenship exists between the Plaintiffs and the Defendants and the amount

in the controversy exceeds the jurisdictional amount required by 28 U.S.C. § 1332.

       4.        This action was commenced by service of the Summons and Complaint, attached

hereto as Exhibit A, effectuated by Certified Mail on December 14, 2020. Pursuant to 28 U.S.C.

§ 1446, this Notice of Removal is filed within thirty (30) days of service upon the Defendant of

the initial pleadings setting forth the claim upon which relief is requested. This Defendant will

serve an Answer or responsive pleading as provided by law.

       5.        The The Honorable Margaret Bostick, Clerk of Court of Jasper County, has been

provided a copy of this Notice of Removal.

       WHEREFORE, this Defendant gives notice that the aforesaid action is removed from the

Circuit Court of Jasper County, State of South Carolina, and to this Court for trial and

determination.

                                              MCANGUS GOUDELOCK & COURIE, L.L.C.

                                              s/R. Trippett Boineau, III
                                              R. TRIPPETT BOINEAU, III (Fed Bar No. 09936)
                                              trippett.boineau@mgclaw.com
                                              ADRIAN D. DUKES (Fed Bar No. 11875)
                                              adrian.dukes@mgclaw.com
                                              Post Office Box 12519
                                              1320 Main Street, 10th Floor (29201)
                                              Columbia, South Carolina 29211
                                              Telephone: (803) 779-2300
                                              Facsimile: (803) 748-0526
                                              ATTORNEY FOR DEFENDANT
                                              DOLGENCORP, LLC

Columbia, South Carolina
January 13, 2021
